            Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

SERINA WASHINGTON                                                                        PLAINTIFF


v.                                 Case No. 4:19-cv-00698-LPR


AMAZON.COM SERVICES, INC.                                                              DEFENDANT


                     CONFIDENTIALITY AND PROTECTIVE ORDER

       Before the Court is the Parties’ Motion for Entry of Agreed Confidentiality and Protective

Order (Dkt. No. 18). Pursuant to the agreement by the parties and Federal Rule of Civil Procedure

26(c), the Court grants the motion for a protective order.

       The parties to this case, through their respective counsel, agree to protect the confidentiality

of certain information (including deposition testimony) and documents (including documents

stored in any electronic format) which may be discovered in this case. The parties agree that the

confidentiality of such information and documents shall be preserved under the terms of this

Confidentiality and Protective Order. Accordingly, IT IS THEREFORE ORDERED:

       1.       Scope. All documents and materials produced in the course of discovery of this

                case, including initial disclosures, responses to discovery requests, all deposition

                testimony and exhibits, and information derived directly therefrom (hereinafter

                collectively “documents”), are subject to this Order concerning Confidential

                Information as set forth below. As there is a presumption in favor of open and

                public judicial proceedings in the federal courts, this Order will be strictly construed

                in favor of public disclosure and open proceedings wherever possible.
     Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 2 of 9



2.       Confidential Information. As used in this Order, “Confidential Information”

         means     information     designated    as   “CONFIDENTIAL”           or   “HIGHLY

         CONFIDENTIAL-ATTORNEYS’ EYES ONLY” by the producing party.

         CONFIDENTIAL information falls within one or more of the following categories:

         (1) non-public proprietary or confidential business information that would not be

         available to the public or third parties outside the context of this litigation; or (2)

         personnel or employment records containing private information of a person who

         is not a party to the case. HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES

         ONLY information is any information the disclosure of which could cause

         substantial risk of serious harm to the disclosing party that could not be avoided by

         any less serious means.

2.       Designation.

         (a)     A party may designate a document as Confidential Information or Highly

                 Confidential-Attorneys’ Eyes Only for protection under this Order by

                 placing or affixing the words “CONFIDENTIAL” or “ATTORNEYS’

                 EYES ONLY” on the document and on all copies in a manner that will not

                 interfere with the legibility of the document. As used in this Order, “copies”

                 includes electronic images, duplicates, extracts, summaries or descriptions

                 that   contain      the    Confidential     Information.     The      marking

                 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall be applied

                 prior to or at the time the documents are produced or disclosed. Applying

                 the marking “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to a

                 document does not mean that the document has any status or protection by



                                           2
     Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 3 of 9



               statute or otherwise except to the extent and for the purposes of this Order.

               Any copies that are made of any documents marked “CONFIDENTIAL” or

               “ATTORNEYS’ EYES ONLY” shall also be so marked, except that

               indices, electronic databases or lists of documents that do not contain

               substantial portions or images of the text of marked documents and do not

               otherwise disclose the substance of the Confidential Information are not

               required to be marked.

         (b)   The designation of a document as Confidential Information is a certification

               by an attorney that the document contains Confidential Information as

               defined in this Order.

3.       Protection of Confidential Material.

         (a)   General Protections. Information marked “CONFIDENTIAL” shall not

               be used or disclosed by the Parties, counsel for the Parties or any other

               persons identified in subparagraph (b) for any purpose whatsoever other

               than in this litigation, including any appeal thereof. Information marked

               “ATTORNEYS’ EYES ONLY” shall not be used by or disclosed to any

               person other than counsel for the Parties or the Court and it’s staff for any

               purpose whatsoever other than in this litigation, including any appeal

               thereof.

         (b)   Limited Third-Party Disclosures. The Parties and counsel for the Parties

               shall not disclose or permit the disclosure of any Confidential Information

               to any third person or entity except as set forth in subparagraphs (1)-(7).




                                         3
     Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 4 of 9



                Subject to these requirements, the following categories of persons may be

                allowed to review information marked “CONFIDENTIAL”:

                (1)     Counsel for the Parties and employees, clerks, paralegals, and/or

                        contract attorneys utilized by counsel who have responsibility for

                        the action;

                (2)     Defendant, by and through its corporate representatives;

                (3)     Plaintiff;

                (4)     The Court and its personnel;

                (5)     Court Reporters and Recorders engaged for depositions;

                (6)     Consultants, investigators, or experts retained by the Parties or

                        counsel for the Parties to assist in the preparation and trial of this

                        action; and

                (7)     Other persons only by written consent of the producing party or

                        upon order of the Court and on such conditions as may be agreed or

                        ordered.

         (c)    Control of Documents. Counsel for the Parties shall make reasonable

                efforts to prevent unauthorized or inadvertent disclosure of Confidential

                Information.

4.       Inadvertent Failure to Designate. An inadvertent failure to designate a document

         as Confidential Information does not, standing alone, waive the right to so designate

         the document. If a party designates a document as Confidential Information after

         it was initially produced, it must also provide a copy of that document appropriately

         marked as Confidential pursuant to Paragraph 2 above. Thereafter, the receiving



                                           4
     Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 5 of 9



         party, on notification of the designation, must make a reasonable effort to assure

         that the document is treated in accordance with the provisions of this Order. No

         party shall be found to have violated this Order for failing to maintain the

         confidentiality of material during a time when that material has not been designated

         Confidential Information, even where the failure to so designate was inadvertent

         and where the material is subsequently designated Confidential Information.

5.       Filing of Confidential Information. Any documents (including briefs), tangible

         things or information designated as Confidential that are submitted to the Court in

         support of or in opposition to a motion or introduced at a hearing or during trial

         may retain their protected confidential status only by order of the Court. When

         filing a motion, the filing party must request leave of the Court to file the motion

         under seal.    This protective order does not automatically extend to evidence

         introduced at trial. The confidentiality of trial evidence will be determined in a

         separate inquiry closer to trial.

6.       No Greater Protection of Specific Documents. Except on privilege grounds not

         addressed by this Order, no party may withhold information from discovery on the

         ground that it requires protection greater than that afforded by this Order unless the

         party moves for an order providing such special protection.

7.       Challenges by a Party to Designation as Confidential Information.                The

         designation of any material or document as Confidential Information is subject to

         challenge by any party. The following procedure shall apply to any such challenge.

         (a)     Notice. A party challenging the designation of Confidential Information

                 may, at any time, serve upon counsel for the designating party a written



                                             5
     Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 6 of 9



                notice of objection to the designation. Such notice may be served by

                electronic mail and shall identify by Bates numbers the document for which

                the designation is challenged.

         (b)    Meet and Confer. Within five (5) business days of notice of a challenge to

                designation of a document or documents as confidential, the Parties shall

                meet and confer. In conferring, the challenging party must explain the basis

                for its belief that the confidentiality designation was not proper and must

                give the designating party an opportunity to review the designated material,

                to reconsider the designation, and, if no change in designation is offered, to

                explain the basis for the designation.

         (c)    Judicial Intervention. If no agreement has been reached after the Parties

                have conferred, the Parties may, within ten (10) business days after the date

                of   the   Parties’   meeting,   electronically   file   on   the   docket   a

                Consolidated/Joint Discovery Statement outlining their positions in

                compliance with Local Rule 7.2(g). If, however, the disputed information

                is included in the filing, the Parties must request leave of the Court to file

                the motion under seal. If no Consolidated/Joint Discovery Statement is filed

                under this section, the information will cease to be treated as confidential.

                If such a Statement is made under this section, all Parties shall continue to

                treat the materials as Confidential Information under the terms of this Order

                until the Court rules on the relevant issue.

8.       Action by the Court. Applications to the Court for an order relating to materials

         or documents designated Confidential Information shall be by motion. To the



                                          6
     Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 7 of 9



         extent a motion attaches or includes the confidential information, the moving party

         must request leave of the Court to file the motion under seal. Nothing in this Order

         or any action or agreement of a party under this Order limits the Court’s power to

         make orders concerning the disclosure of documents produced in discovery or at

         trial.

9.       Obligations on Conclusion of Litigation.

         (a)      Order Continues in Force. Unless otherwise agreed or ordered, this Order

                  shall remain in force after dismissal or entry of final judgment not subject

                  to further appeal.

         (b)      Obligations at Conclusion of Litigation.      Within sixty (60) days after

                  dismissal or entry of final judgment not subject to further appeal, all

                  Confidential         Information,    including      documents        marked

                  “CONFIDENTIAL” and “ATTORNEYS’ EYES ONLY” under this Order,

                  including copies, shall be returned to the producing party unless: (1) the

                  document has been offered into evidence or filed without restriction as to

                  disclosure; (2) the Parties agree to destruction to the extent practicable in

                  lieu of return; or (3) as to documents bearing the notations, summations, or

                  other mental impressions of the receiving party, that party elects to destroy

                  the documents and certifies to the producing party that it has done so.

         (c)      Retention of Work Product and One Set of Filed Documents.

                  Notwithstanding the above requirements to return or destroy documents,

                  counsel may retain the following: (1) attorney work product, including an

                  index that refers or relates to designated Confidential Information so long



                                              7
  Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 8 of 9



              as that work product does not duplicate verbatim substantial portions of

              Confidential Information, and (2) one complete set (including such

              electronic backups of the set as may protect against its loss) of all documents

              filed with the Court including those filed under seal. Any retained

              Confidential Information shall continue to be protected under this Order.

      (d)     Deletion of Documents Filed under Seal from Electronic Case Filing (ECF)

              System. Filings under seal shall be deleted from the ECF system only upon

              order of the Court.

10.   Order Subject to Modification. This Order shall be subject to modification by

      the Court on its own initiative or on motion of a party or any other person with

      standing concerning the subject matter.

11.   No Prior Judicial Determination.            This Order is entered based on the

      representations and agreements of the Parties and for the purpose of facilitating

      discovery. Nothing herein shall be construed or presented as a judicial determination

      that any document or material designated Confidential Information by counsel or

      the Parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil

      Procedure or otherwise until such time as the Court may rule on a specific document

      or issue.

12.   Persons Bound. This Order shall take effect when entered and shall be binding

      upon all counsel of record and their law firms, the Parties, and persons made subject

      to this Order by its terms.

IT IS SO ORDERED, this 1st day of July 2020.




                                        8
Case 4:19-cv-00698-LPR Document 20 Filed 07/01/20 Page 9 of 9



                           ____________________________________
                           HONORABLE LEE P. RUDOFSKY
                           UNITED STATES DISTRICT COURT JUDGE




                              9
